848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BUFORD EVANS AND SONS, Plaintiff-Appellee,v.Earlene POLYAK, Defendant-Appellant.
No. 87-6272.
United States Court of Appeals, Sixth Circuit.
May 25, 1988.

Before ENGEL, Chief Judge, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
This pro se defendant appeals the district court's judgment denying her petition to remove a suit brought by a surveyor to collect for his fees.  The defendant has also moved this court to stay the sale of her property pending this appeal.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we affirm the judgment of the district court and deny defendant's motion for stay pending appeal.  Rule 9(b)(5), Rules of the Sixth Circuit.